                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC.,                    )
BACKWOOD ENTERPRISES, LLC,                     )
OK PRODUCTIONS, INC., and                      )
BRETT MOSIMAN,                                 )
                                               )
                       Plaintiffs,             )
                                               )
       v.                                      )               Case No. 15-4890-KHV
                                               )
THE MADISON COMPANIES, LLC,                    )
and HORSEPOWER ENTERTAINMENT,                  )
LLC,                                           )
                                               )
                                               )
                       Defendants.             )

                                 MEMORANDUM AND ORDER

       This matter comes before the court upon Plaintiffs’ Motion to Compel Defendants to

Respond to Their Fourth Request for Production of Documents (ECF No. 384). Plaintiffs argue

that defendants have improperly objected to document production requests seeking information

about defendants’ financial history and seeking communications between email addresses

associated with defendants and individuals associated with a non-party entity. Defendants assert

that this court has already ruled that plaintiffs are not entitled to either category of information.

For the reasons stated below, plaintiffs motion is granted in part and denied in part.

       I.      Factual Background

       This action arises from a failed country music concert in Arkansas, the Thunder on the

Mountain (“Thunder”) music festival. Plaintiffs allege that they entered into a joint venture with

the defendants to own and produce the music festival. Plaintiffs contend that defendants reneged

on the agreement, which forced plaintiffs to cancel the festival. Defendants assert counterclaims

against plaintiffs, seeking declaratory judgments establishing the rights of the parties and
recovery from the plaintiffs under the theories of breach of contract, promissory estoppel, and

unjust enrichment.1

           Plaintiffs served their fourth request for production of documents on November 2, 2018.2

On December 21, 2018, defendants served their initial responses and objections to plaintiffs

document production requests.3 Following the defendants’ response, the parties met and

conferred to resolve their discovery disputes.4 During the meet and confer process, the parties

agreed to narrow the scope of plaintiffs’ Requests 6, and 19 through 21 to only “emails

discussing a potential job and/or consulting work.”5 On January 21, 2019, plaintiffs filed this

motion.

           II.      Discussion

                    a. General Objections

           The court first turns to defendants’ general objections to plaintiffs’ document production

requests. In the District of Kansas, “general objections are considered ‘overly broad and

worthless unless the objections are substantiated with detailed explanations.’”6 This court has

consistently held that “a general objection that objects to a discovery request ‘to the extent’ that

it asks the responding party to provide documents or information protected by the attorney-client




1
    Defs.’ Answer to Am. Compl. and Countercls., ECF No. 66.

2
    Pls.’ Fourth Reqs. for Produc. of Docs. to Defs., ECF No. 386-1, at 7.

3
    Defs.’ Resps. to Pls.’ Fourth Reqs. For Produc. of Docs., ECF No. 386-2, at 24.

4
    ECF No. 386-3; ECF No. 403-1.

5
    ECF No. 403-1, at 1.

6
 Bettis v. Hall, No. 10-2457-JAR, 2015 WL 1268014, at *2 (D. Kan. Mar. 19, 2015) (quoting Terracon Consultants
Inc. v. Drash, No. 12–2345-EFM, 2013 WL 1633572, at *2 (D. Kan. Apr. 16, 2013)).


                                                            2
privilege or work product immunity is tantamount to asserting no objection at all.”7 Furthermore,

this court has held that boilerplate objections, without explanation or specific analysis, are

insufficient to substantiate an objection, even when applied to individual discovery requests.8 In

response to plaintiffs’ document production requests, defendants listed twenty generic

objections.9 Following prior caselaw in this jurisdiction and in this case, the court overrules these

generic objections to the extent that these objections are not raised and supported in response to

specific document production requests.

                    b. Requests for Production Nos. 1 through 5

            In Requests Nos. 1 through 5, plaintiffs seek from defendants a variety of financial

documents from 2014 to 2018.10 In full, Request No. 1 reads:

            All monthly, quarterly, annual and year-end financial statements of Madison and
            Horsepower for the years 2014, 2015, 2016, 2017, and 2018 to date, including but
            not limited to, balance sheets, statements of profit and loss, statement of cash flows,
            statement of changes in equity, general ledgers, accounts receivable and accounts
            payable.

Request No. 2 reads:

            All monthly, quarterly, or annual statements or reports from financial institutions
            pertaining to Madison and Horsepower’s financial assets of any type whatsoever
            (including bank accounts, savings accounts, checking accounts, investment
            accounts) for the years 2014, 2015, 2016, 2017, and 2018 to date.

Request No. 3 reads:

            All federal and state tax returns including all schedules, attachments, and
            worksheets filed by Madison and Horsepower in years 2014, 2015, 2016, 2017, and
            2018 to date.


7
    Sonnino v. Univ. of Kan. Hosp. Auth., 221 F.R.D. 661, 667 (D. Kan. 2004).

8
    Williams v. CoreCivic, Inc., No. 17-cv-2310-JAR-GLR, 2018 WL 3075867, at *3 (D. Kan. June 21, 2018).

9
    Defs.’ Resps. to Pls.’ Fourth Reqs. for Produc. of Docs., ECF No. 386-2, at 2-6.

10
     Id. at 6-7.


                                                            3
Request No. 4 reads:

            All documents relating to any debts of Madison or Horsepower for the past four
            years, including but not limited to all notes, loan agreements, deeds of trust,
            mortgages, loan guarantees, bond agreements and trust indentures.

Request No. 5 reads:

            All documents prepared or submitted by Madison or Horsepower to obtain a loan,
            lease, deed of trust, or mortgage in the years 2014, 2015, 2016, 2017, and 2018 to
            date.

            In response, defendant argued that that the requests were “overbroad, compound, unduly

burdensome,” sought irrelevant and disproportional information, and sought confidential

financial information.11 In response to Requests Nos. 2 and 4, defendants also argued the

requests were vague and ambiguous.12 These document production requests are nearly identical

to those found in Accountable Health Solutions, LLC v. Wellness Corp. Solutions, LLC.13 As

such, the court will adopt the legal analysis framework from Accountable Health.

                                 i. Legal Principles

            As a general matter, “parties may obtain discovery regarding any nonprivileged matter

that is relevant to any party's claim or defense and proportional to the needs of the case . . . .”14

When evaluating whether a discovery request is within the scope, this court must consider,

among other things, “the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.”15 Furthermore, this



11
     Id. at 6-8.

12
     Id. at 6-7.

13
     No. 16-cv-2494-DDC-TJJ, 2017 WL 3229071 (D. Kan. July 31, 2017).

14
     Fed. R. Civ. P. 26(b)(1).

15
     Id.


                                                       4
court must limit discovery when the frequency or extent of that discovery is “unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient,

less burdensome, or less expensive . . . .”16 A party may request copies or access to inspect

documents in the responding party’s possession, custody, or control, provided that request is

within the scope of discovery.17 A responding party may object to any document production

request, but such objections must be made with particularity.18

           In a motion to compel, the moving party need only file the motion and draw the court’s

attention to the relief sought.19 However, discovery requests must, at a minimum, seek facially

relevant discovery before a court will order compliance.20 If a request seeks documents or

information that is not facially relevant, the party seeking discovery has the burden to show the

relevancy of the requested discovery.21 If a request seeks facially relevant discovery, the burden

then shifts to the defendant to reassert and support any objections initially asserted in response to

the plaintiff’s discovery request.22

                              ii. Plaintiffs’ Punitive Damages Claims

           The court first must address whether plaintiffs are allowed to seek financial documents in

this case. As the court has noted previously, discovery about a litigant’s ability to pay a judgment




16
     Fed. R. Civ. P. 26(b)(2)(C)(i).

17
     Fed. R. Civ. P. 34(a).

18
     Fed. R. Civ. P. 34(b)(2)(B) & (C).

19
     Ehrlich v. Union Pacific R.R. Co., 302 F.R.D. 620, 624 (D. Kan. 2014).

20
     Williams v. Bd. of Cty. Comm’rs, 192 F.R.D. 698, 702-03 (D. Kan. 2000).

21
     McBride v. Medicalodges, Inc., 250 F.R.D. 581, 586 (D. Kan. 2008).

22
     Ehrlich, 302 F.R.D. at 624.


                                                           5
is generally not permissible until a judgment is entered.23 However, information about a party’s

net worth or financial condition is relevant to the issue of punitive damages.24 “When a punitive

damages claim has been asserted by the plaintiff, a majority of federal courts permit pretrial

discovery of financial information of the defendant without requiring plaintiff to establish a

prima facie case on the issue of punitive damages.”25 But a plaintiff seeking discovery of the

defendant’s financial condition in support of a claim for punitive damages must show the claim

is not spurious.26 To prove a claim is not spurious, a party must provide specific factual

allegations to support its claim for punitive damages.27

           In determining whether plaintiffs' punitive damages claim is spurious, the Court looks to

whether plaintiffs have made sufficient allegations—short of those needed to establish a prima

facie case—to support a claim for punitive damages under the applicable law. In this case,

plaintiffs’ are seeking punitive damages based upon their state law claims for breach of fiduciary




23
  See Sanderson v. Winner, 507 F.2d 477, 480 (10th Cir. 1974) (“there is no right to discovery of assets until
judgment is obtained”), cert. denied, 421 U.S. 914(1975); ECF No. 204, n. 6.

24
  Gust v. Wireless Vision, L.L.C., No. 15-2646-KHV, 2015 WL 9462078, at *5 (D. Kan. Dec. 24, 2015) (citing Mid
Continent Cabinetry, Inc. v. George Koch Sons, Inc., 130 F.R.D. 149, 152 (D. Kan. 1990)). See also Aerotech Res.,
Inc. v. Dodson Aviation, Inc., No. 00-2099-CM, 2001 WL 395397, at *2 (D. Kan. Apr. 11, 2001) (“[I]f a plaintiff
has alleged sufficient facts to claim punitive damages against a defendant, information of the defendant’s net worth
or financial condition is relevant because it can be considered in determining punitive damages.”); see also
Accountable Health, 2017 WL 3229071, at *2.

25
     Mid Continent Cabinetry, 130 F.R.D. at 151; Accountable Health, 2017 WL 3229071, at *2.

26
  See id. at 152 (plaintiff must show that his claim for punitive damages was not spurious in order to be entitled to
discovery of the defendant’s financial condition). See also Heartland Surgical Specialty Hosp., LLC v. Midwest
Div., Inc., No. 05-2164-MLB-DWB, 2007 WL 950282, at *13 (D. Kan. Mar. 26, 2007) (“[T]he Court need only find
that the claims for punitive damages are not spurious for discovery [of the defendants' financial information] to
proceed.”); Accountable Health, 2017 WL 3229071, at *2.

27
   Gust, 2015 WL 9462078, at *5; See also McCloud v. Bd. of Geary Cty. Comm'rs, No. 06-1002-MLB-DWB, 2008
WL 1743444, at *4 (D. Kan. Apr. 11, 2008) (finding plaintiffs provided sufficient factual background to establish
that their claim for punitive damages was not spurious); Heartland, 2007 WL 950282, at *13 (finding plaintiff made
allegations sufficient to support its punitive damages claims); Accountable Health, 2017 WL 3229071, at *2.


                                                          6
duty (Count II), fraud based on a promise of future events (Count III), and tortious interference

(Count IV). Under Kansas law, a plaintiff making a claim for punitive damages has the “burden

of proving, by clear and convincing evidence in the initial phase of the trial, that the defendant

acted toward the plaintiff with willful conduct, wanton conduct, fraud or malice.”28

            Here, plaintiffs’ punitive damages claims are not spurious. In their amended complaint,

plaintiffs alleged that defendants repeatedly offered financial assistance to plaintiffs to produce

Thunder, offered assurances of the existence of this financing even if the initial agreements fell

apart, and encouraged plaintiffs to promote Thunder and book artists while negotiations for the

financial agreement continued.29 Plaintiffs further assert that after Thunder failed, defendants

began targeting plaintiffs partners and employees in an effort to “further destroy Plaintiffs’

business . . . ” that led to plaintiffs tortious interference claim.30 In support of their breach of

fiduciary duty claim, plaintiffs’ asserted that defendants pressured plaintiffs into a new

agreement with the threat of a lawsuit.31 To support their fraud claim, plaintiffs further assert that

defendants intentionally deceived plaintiffs with their offer to support Thunder in an effort to

force plaintiffs into a lopsided deal.

            As plaintiffs note, the court has already ruled on defendants’ motion to dismiss, and

plaintiffs’ claims for punitive damages have survived. To survive a motion to dismiss brought

under Fed. R. Civ. P. 12(b)(6), a complaint must contain factual allegations that, assumed to be




28
     K.S.A. 60-3701(c).

29
     Am. Compl., ECF No. 56, at 4-6.

30
     Id. at 9, ¶ 57.

31
     Id. at 11, ¶ 73.


                                                     7
true, “raise a right to relief above the speculative level”32 and must include “enough facts to state

a claim for relief that is plausible on its face.”33 Defendants appear to wish to relitigate the

motion to dismiss with regards to punitive damages; however, this court need not disturb the

prior order here. Plaintiffs’ factual allegations are sufficient to establish more than spurious

claims for punitive damages. As defendants note, the punitive damages claims shall likely be

addressed in a subsequent motion for summary judgment; however, such arguments likewise

need not be addressed now.

                             iii. Scope of Requests

           While plaintiffs’ claims for punitive damages opens the door to financial discovery,

plaintiffs are not entitled to violate the Fed. R. Civ. P. 26(b) scope of discovery limits to reach

their desired information. Typically, discovery of financial information for punitive damages

purposes is limited to the defendant’s most recent annual reports and current financial

statements.34 Plaintiffs cite N. Ala. Fabricating Co., Inc., v. Bedeschi Mid-West Conveyor Co.,

LLC,35 to suggest they should be entitled to more than one year of records relevant to their fraud

claim. In that case, the court determined that seeking deposition testimony about a defendant’s

financial ability at the time the defendant made promises to pay plaintiff a debt was relevant to



32
 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (citing 5C Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 1216, at 235–36 (3d ed. 2004) ).

33
     Id. at 570, 127 S.Ct. 1955.

34
  Accountable Health, 2017 WL 3229071, at *4; See Heartland, 2007 WL 950282, at *15 (limiting financial
information required from the defendants concerning the issue of punitive damages to their most recent annual
reports and current financial statements measured at the time set for defendants to produce such information);
Audiotext Commc'ns Network, Inc. v. US Telecom, Inc., No. 94-2395-GTV, 1995 WL 625962, at *4 (D. Kan. Oct. 5,
1995) (finding the most recent annual reports and current financial statements of the plaintiffs suffice to determine
punitive damages).

35
     No. 16-cv-270-DDC-TJJ, 2017 U.S. Dist. LEXIS 120236, at * 3 (D. Kan. Aug. 1, 2017).


                                                         8
plaintiff’s fraud claims.36 Specifically, the court allowed questioning about a defendant’s

financial state from September 2015 to July 2016.37 Here, however, plaintiffs are not alleging

defendants were factually unable to fund Thunder, but instead, plaintiffs allege that defendants

had no interest in funding Thunder.38 Thus, plaintiffs reliance on N. Ala. Fabricating is

misplaced.

           Plaintiffs’ discovery requests must be modified to come within the scope of discovery.

Following other decisions in this district, the court finds that only records of defendants’ present

financial state are relevant within the scope of discovery, and all other records are facially

overbroad. As plaintiffs’ requests are nearly identical to those found in Accountable Health, the

court will further adopt and incorporate the Accountable Health analysis with regards to

relevance.39 Specifically, plaintiffs’ Requests No. 2, 3, and 4, which seek statements from

financial institutions about defendants’ assets, defendants’ tax returns, and documents relating to

any debts incurred by defendants for the past four years, all seek information beyond what is

reasonably necessary for plaintiffs to demonstrate defendants current net worth and financial

condition. Thus, plaintiffs motion is denied with respect to Requests No. 2, 3, and 4.

           Turning next to the timeframe of the records sought, Requests Nos. 1 and 5 seek

information from an overly broad time range. As in Accountable Health, the court will limit this

time range to the one-year period prior to the date defendants produce records responsive to the

requests.


36
     Id.

37
     Id.

38
     Pls.’ Reply in Supp. of their Mot. to Compel Defs. to Resp. to their Fourth Set of Doc. Reqs., ECF No. 418, at 6.

39
     See Accountable Health, 2017 WL 3229071, at *5.


                                                            9
           Requests No. 1 and 5 seek information that is reasonably necessary for plaintiffs to prove

their punitive damages claims. However, Request No. 1 also seeks more records than is

reasonably necessary for this case, as cash flow statements, statements of changes in equity,

general ledgers, accounts receivable, and accounts payable all are excessive to prove defendants’

current financial state. Therefore, as in Accountable Health, the court will limit Request No. 5 to

only defendants monthly, quarterly, annual, and year-end financial statements, consisting of its

balance sheets and statements of profits and loss.40 Subject to these modifications, plaintiffs’

motion to compel with respect to Requests No. 1 and No. 5 is granted.

                            iv. Delay of the Requests

           Defendants next argue that, should the court grant plaintiffs’ motion to compel with

respect to any of Requests Nos. 1 through 5, that order should be stayed pending any ruling on a

potential motion for summary judgment. Defendants argue that the facts in this case are

analogous to those in Accountable Health, and thus, the court should stay the enforcement the

motion to compel until after the resolution of any dispositive motions.41 Plaintiffs argue that

these issues may be submitted to a jury, and thus, this court should not stay enforcement of the

motion to compel as it may lead to a bifurcated trial or prejudice of the plaintiffs.42

           Enforcement of plaintiffs’ motion to compel should be stayed. Courts in Kansas have

sometimes delayed discovery of financial information in support of a punitive damages claim

until after a jury determines liability for the underlying claim, while other courts have allowed



40
     See Accountable Health, 2017 WL 3229071, at *5.

41
  Defs.’ Opposition to Doc. No. 386 – Pls.’ Mot. to Compel Further Produc. Pursuant to Pls.’ Fourth Set of Doc.
Reqs., ECF No. 403, at 11-13.

42
     Pls.’ Reply in Supp. of their Mot. to Compel Defs. to Resp. to their Fourth Set of Doc. Reqs., ECF No. 418, at 7.


                                                           10
pretrial discovery.43 Other cases from this District have justified delaying discovery of financial

records relevant to a punitive damages claim when the parties are business competitors and

disclosure of one party’s financial records to the other, even with a protective order, could harm

the disclosing party.44

           In Accountable Health, the court noted that defendants had argued that plaintiffs’

punitive damages claims would not survive summary judgment, that the parties were business

competitors, and that the early discovery of defendants’ financial information could potentially

harm defendants regardless of the outcome of the case.45 Furthermore, the court noted that

delaying discovery would lead to disclosure of more recent financial information.46 The

Accountable Health analysis is applicable here. Defendants have argued that they will challenge

plaintiffs’ punitive damages claims in their summary judgment motion and noted that the parties

are competitors. Thus, the court stays enforcement of plaintiffs’ motion to compel with regards

to Requests No. 1 and 5 until after the resolution of all dispositive motions. The court notes that,

at this time, there is no pending motion for summary judgment.




43
  Heartland Surgical Specialty Hosp., LLC v. Midwest Div., Inc., No. 05-2164-MLB-DWB, 2007 WL 950282, at
*13 (D. Kan. Mar. 26, 2007) (citing multiple cases in the jurisdiction that have taken a variety of approaches to
pretrial discovery of financial records on punitive damages claims).

44
   Accountable Health, 2017 WL 3229071, at *5; see also Audiotext, 1995 WL 625962, at *3 (finding certain
circumstances, such as harm from disclosing financial information to a competitor, would justify delaying discovery
of financial records until trial or until the requesting party has proved a prima facie case for punitive damages); Mid
Continent Cabinetry, 130 F.R.D. at 152 (“For example, if a plaintiff and defendant were business competitors,
disclosure of defendant's financial records to the plaintiff, even with a protective order, could cause the defendant
great harm. In such circumstances, a delay in discovery until a prima facie showing of entitlement to punitive
damages is shown might be justified.”).

45
     Accountable Health, 2017 WL 3229071, at *6.

46
     Id.


                                                          11
                    c. Requests for Production Nos. 6, 19, 20, and 21

           The court now turns to Requests Nos. 6, 19, 20, and 21. These requests seek emails

between defendants and four of plaintiffs’ former employees from defendants’ email domains

and servers. Request No. 647 seeks:

           All communication between Madison, Horsepower, or any individual who use a
           Madison or Horsepower server or domain address, and Nathan Prenger. If it is
           Defendants’ position that some or all of these documents have been produced,
           please provide a list of bates [sic] for all documents previously produced. If
           additional documents are produced, please provide the bates [sic] numbers for all
           documents produced in response to this Request.

Requests Nos. 19, 20, and 21 are identical, except they seek communications with Brian

Wingerd, Brian Pilsl, and Taylor Gustafson respectively.48 Following plaintiffs service of their

fourth requests for production of documents, the parties appear to have agreed to limit these

requests to a time range of October 1, 2014 to October 31, 2015.49 While the parties appear to

have agreed to also limit these requests to emails discussing a potential job and/or consulting

work,50 the parties now dispute whether defendants need to produce emails discussing potential

jobs or consulting work at defendants’ related entities. Defendants further indicate they have

already, in their view, fully complied with these requests.51 Defendants raised a number of


47
     Defs.’ Resps. to Pls.’ Fourth Reqs. for Produc. of Docs., ECF No. 386-2, at 8.

48
     Defs.’ Resps. to Pls.’ Fourth Reqs. for Produc. of Docs., ECF No. 386-2, at 20-22.

49
  Pls.’ Mot. to Compel Defs. to Resp. to their Fourth Req. for Produc. of Docs. and Mem. in Supp., ECF No. 386, at
4; Pls.’ Reply in Supp. of their Mot. to Compel Defs. to Resp. to their Fourth Set of Doc. Reqs., ECF No. 418, at 2.
Defendants claim that plaintiffs refused to agree to this limitation, but based on the statements made by plaintiffs in
their motion and their reply brief, it appears the parties have reached an agreement nonetheless.

50
  Pls.’ Mot. to Compel Defs. to Resp. to their Fourth Req. for Produc. of Docs. and Mem. in Supp., ECF No. 386, at
4; Pls.’ Reply in Supp. of their Mot. to Compel Defs. to Resp. to their Fourth Set of Doc. Reqs., ECF No. 418, at 2;
ECF No. 403-1, at 1.

51
  Defs.’ Opposition to Doc. No. 386 – Pls.’ Mot. to Compel Further Produc. Pursuant to Pls.’ Fourth Set of Doc.
Reqs., ECF No. 403, at 13-14.


                                                           12
objections in their initial response, including an objection that the court has already ruled that

plaintiffs are not entitled to discovery relevant to defendants’ related entities. The court will

address the related entities objection next; however, as the defendants have already complied in

large part with these requests, as modified by the agreement of the parties, the court overrules

defendants’ other objections.

           First, Plaintiffs requests are facially relevant. Plaintiffs argue that they do not seek

documents from defendants’ related entities nor is it relevant whether their former employees

ended up at one of defendants’ related entities.52 Plaintiffs seek only documents within

defendants’ control, using defendants’ email addresses, and discussing work or job opportunities

with someone other than plaintiff. Plaintiffs argue that these claims are facially relevant to their

tortious interference claims as plaintiffs have alleged defendants hired plaintiffs’ employees,

partners, and agents for the sole purpose of damaging plaintiffs. By limiting their requests to

emails within defendants’ control and using defendants’ email domains, plaintiffs have limited

their request to defendants’ apparent actions. The court finds that these requests, as modified by

the agreement of the parties, are facially relevant.

           As noted above, the only objection the court is considering is the objection that any email

discussing an opportunity to work at one of defendants’ related entities violates prior court

orders. As this court has repeatedly stated,53 defendants’ related entities are not parties to this

case, and thus, their documents are not relevant to the claims at issue in this case. The court

previously ruled that plaintiffs would not be entitled to access a related entity’s documents as



52
     Pls.’ Mot. to Compel Defs. to Resp. to their Fourth Req. for Produc. of Docs. and Mem. in Supp., ECF No. 386, at
6.

53
     Mem. and Order, ECF No. 423; Mem. and Order, ECF No. 314; Mem. and Order, ECF No. 203.


                                                          13
plaintiffs had failed to demonstrate the existence of any related entities,54 failed to identify the

related entities,55 and failed to demonstrate defendants controlled any related entity’s

documents.56 Each prior order addressed plaintiffs seeking information about related entities

through defendants without demonstrating the relevance of the related entities. Here, plaintiffs’

requests seek email communications coming from defendants, through their email domains and

servers, rather than from related entities. By narrowing the focus to defendants’ servers,

domains, and actions, plaintiffs have eliminated the concern the court had with their prior

requests, and thus, do not run afoul of prior orders.

           However, the court agrees that the requests should be limited to job or work offers with

defendants, rather than with other individuals or entities. The plaintiffs do not have claims that

other individuals or entities attempted to recruit their employees, partners, or agents. Therefore,

any communications about employment with non-defendant entities do not appear relevant.

Thus, the court grants plaintiffs motion to compel with respect to Requests Nos. 6, 19, 20, and

21, subject to the following limitations: defendants need only produce email communications

from October 1, 2014 to October 31, 2015, discussing job and/or work opportunities with

defendants.

           Accordingly,

           IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Compel Defendants to

Respond to Their Fourth Request for Production of Documents (ECF No. 384) is granted in part

and denied in part. The motion is denied as to Request Nos. 2, 3, and 4. The request is granted as


54
     Mem. and Order, ECF No. 195, at 8-9.

55
     Mem. and Order, ECF No. 203, at 4.

56
     Mem. and Order, ECF No. 314, at 6-9.


                                                   14
to Requests Nos. 1 and 5, subject to the following modifications: Request No. 1 will be limited to

defendants’ monthly, quarterly, annual, and year-end financial statements, consisting of its

balance sheets and statements of profits and loss. Both Requests Nos. 1 and 5 will be limited to

defendants’ most recent financial information, which the court defines as the one-year period

prior to the date defendants produces such information. Defendants shall produce documents and

information responsive to Requests Nos. 1 and 5 and in accordance with this Memorandum and

Order either within 14 days after either the court rules on defendants' motion for summary

judgment, or, should defendants decline to file a motion for summary judgment, by May 7, 2019.

       IT IS FURTHER ORDERED that plaintiffs motion is granted as to Requests Nos. 6,

19, 20, and 21, subject to the following limitations: defendants shall produce all responsive

emails created between October 1, 2014 and October 31, 2015 discussing job and/or work

opportunities with defendants. To better facilitate production, defendants shall provide

supplemental answers to these requests identifying each responsive email previously produced

by Bates number. Defendants shall serve any unproduced, responsive emails and their

supplemental answers by April 5, 2019.

       IT IS SO ORDERED.

       Dated March 22, 2019, at Topeka, Kansas.




                                                             s/ K. Gary Sebelius
                                                             K. Gary Sebelius
                                                             U.S. Magistrate Judge




                                                15
